United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-4037
                                    ___________

Joan Longmuir,                           *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of North Dakota.
Capital Credit Union,                    *
                                         *      [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                                  Submitted: June 12, 1997
                                      Filed: July 21, 1997
                                    ___________

Before LOKEN, REAVLEY,* and JOHN R. GIBSON, Circuit Judges.
                            ___________

PER CURIAM.

       Lung disease left Joan Longmuir unable to continue her work as a Capital Credit
Union teller, and she applied for and received private and social security disability
benefits. After a lung transplant, Longmuir returned to work on a part-time basis, with
her physician’s approval. Her private disability benefits would have been discontinued
had she worked even part-time for more than two months. After two months, she


      *
       The HONORABLE THOMAS M. REAVLEY, United States Circuit Judge for
      the Fifth Circuit, sitting by designation.
elected to stop working. She then commenced this action under the Americans with
Disabilities Act, alleging that Capital Credit refused to reasonably accommodate her
disability when it insisted that she commence working full time, and adding a claim for
intentional infliction of emotional stress because Capital Credit’s now-deceased
manager made “unexpected and surprising demands to return to full time work or
accept termination with disability pay.”

       The district court1 granted summary judgment in favor of Capital Credit. Noting
that Longmuir continues to receive long-term disability benefits and presented an
affidavit by her attending physician that he had “place[d] her back on full disability
status,” the court concluded that Longmuir failed to make out a prima facie case of
discrimination under the ADA because she presented no evidence that she is able to
perform the essential functions of her job and therefore is a “qualified individual” as
defined in 42 U.S.C. § 12111(8). The court further concluded that Longmuir “failed
to provide any evidence of intentional infliction of emotional distress.” Longmuir
appeals. After careful consideration of the record, we conclude that summary judgment
was properly granted for the reasons stated in the district court’s Memorandum and
Order dated October 22, 1996. Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE PATRICK A. CONMY, United States District Judge for
the District of North Dakota.

                                          -2-